Case 1:20-cv-01238-ENV-SJB Document 1-2 Filed 03/06/20 Page 1 of 1 PageID #: 10




                              CERTIFICATE OF SERVICE



         I, Steven R. Kramer, hereby certify that a copy of the foregoing NOTICE OF AND

PETITION FOR REMOVAL was mailed, postage pre-paid, on this 6th day of March, 2020 to

the following:


                                  Richard A. Kubick, Esq.
                                  KUBICK & ASSOCIATES, P.C.
                                  Attorneys for Plaintiff
                                  32 Broadway, Suite 1514
                                  New York, NY 10004




                                                      s/
                                                           Steven R. Kramer, Esq.




{V0600227.1}
